Citation Nr: 1404125	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-38 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to restoration of a 70 percent evaluation for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to restoration of a 40 percent evaluation for ventral hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1999 to December 1999, August 2000 to April 2001, and from February 2003 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision that reduced the evaluation of PSTD with major depression from 70 percent to 30 percent, and the evaluation of ventral hernia from 40 percent to 20 percent.  

The Board notes that a November 2009 rating decision denied a total rating based on unemployment due to service-connected disability (TDIU).  At his July 2012 hearing the Veteran again raised the issue of entitlement to a TDIU.  The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  However, the Board finds that in light of the restorations granted below, the Veteran's total evaluation for compensation will again be assessed as 100 percent; thus, the issue of entitlement to a TDIU is rendered moot. 


FINDINGS OF FACT

1.  The record contains no indication that the appellant's service-connected acquired psychiatric disorder exhibited improvement as of December 1, 2009, and the reduction in the disability rating from 70 to 30 percent as of that date was therefore improper.

2.  The record contains no indication that the appellant's service-connected ventral hernia exhibited improvement as of December 1, 2009, and the reduction in the disability rating from 40 to 20 percent as of that date was therefore improper.


CONCLUSIONS OF LAW

1.  Restoration of the 70 percent disability rating for PTSD with major depressive disorder is warranted.  38 U.S.C.A. §§ 1155, 5110, 5112, 5107 (West 2002); 38 C.F.R. §§ 3.344, 3.500, 4.1, 4.10, 4.130, Diagnostic Codes 9411, 9434 (2013). 

2.  Restoration of the 40 percent disability rating for service-connected ventral hernia is warranted.  38 U.S.C.A. §§ 1155, 5110, 5112, 5107 (West 2002); 38 C.F.R. §§ 3.344, 3.500, 4.1, 4.10, 4.114, Diagnostic Code 7339 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159(c) (2013).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.

Analysis

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2013). 

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support. 38 C.F.R. § 4.10.  Over a period of many years, a Veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

The Board also notes that 38 C.F.R. § 3.344(a) provides for the stabilization of disability evaluations and requires that prior to a rating reduction there must be a comparison of the evidence, and particularly any rating examinations, to ensure completeness and that ratings subject to temporary or episodic improvement will not be reduced on a single examination unless clearly warranted by all the evidence.  For disability ratings in effect for less than five years, reexaminations disclosing improvement, physical or mental, in a service-connected disability will warrant a reduction in rating.  38 C.F.R. § 3.344(c).  Any material improvement must be reasonably certain to continue under the ordinary conditions of life.

Prior to reducing a Veteran's disability rating, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the Veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The U.S. Court of Appeals for Veterans Claims (Court) has held that such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown , 5 Vet. App. 413, 421 (1993); see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition"); see also 38 C.F.R. § 3.344(c ).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

	PTSD with Major Depression

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9434 (2013), a 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is appropriate where there is reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent disability rating is appropriate where the evidence shows that PTSD is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events), warrants a 30 percent disability evaluation.

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2013).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61-70 is assigned where there are mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, of theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

Service connection for PTSD with major depressive disorder was granted in a March 2005 rating decision.  The RO assigned a 70 percent evaluation.

The grant of service connection and initial rating was based on a January 2005 VA examination.  The examiner noted that during service, the Veteran was diagnosed with adjustment disorder with anxiety and depressed mood, substance-induced mood disorder, and polysubstance abuse.  The Veteran reported that during service in Kuwait, he was pinned between two trucks and sustained severe injuries.  The examiner noted that the Veteran underwent various abdominal surgeries and had other injuries associated with the in-service incident.  He further noted that the Veteran had completed a four month substance abuse program in 2004, which the Veteran reported was the result of being prescribed Percocet.  On mental status examination, the Veteran was cooperative and pleasant.  He denied hallucinations.  He was oriented.  He did not show signs of altered level of consciousness.  Concentration was unimpaired.  Abstract thinking was intact.  The Veteran denied obsessive thinking and compulsive behaviors.  He described his mood as very depressed and indicated that he had low self-esteem.  His affect was depressed.  The Veteran denied suicidal and homicidal ideation.  He described interrupted sleep.  He denied interests and hobbies other than playing on the computer.  He indicated that he was close to his mother and one brother and stated that he had four close friends.  The diagnoses were PTSD and major depressive disorder.  The examiner assigned a global assessment of functioning (GAF) score of 50.  He noted that the Veteran's symptoms had a major negative impact on his ability to obtain and maintain physical and sedentary employment.  He also noted that there was significant interference with social functioning.  

A May 2005 report of contact indicates that the author spoke with the Veteran's mother.  She described the Veteran as very depressed and without insight into his need for help.  The author indicated that based on that picture, it was highly unlikely that the Veteran was in any position to effectively think about or implement a plan of rehabilitation services.  

The Veteran underwent ventral hernia repair in June 2005.  Post surgery, he was described as profoundly anxious.

On PTSD consultation in September 2005, the Veteran's history was reviewed.  He endorsed intrusive thoughts, distressing dreams, distress and anxiety to triggers, avoidance, a sense of foreshortened future, sleep disturbance, diminished concentration, indecisiveness, and hyper vigilance.  He noted that he had not been able to work since the in-service accident.  The provider assigned a GAF score of 50.  He noted that the Veteran was enrolled in college and that he was able to handle a full time program.  

On VA examination in January 2006, the Veteran's history was reviewed.  The examiner noted that the September 2005 provider had assigned a GAF score of 50, indicating severe symptoms.  The Veteran reported that despite medication, he continued to have significant difficulty sleeping.  He also indicated difficulty with nightmares.  He reported that although he took college courses the previous fall, he found it to be very stressful both physically and mentally, and that he did not feel that he could continue for the current semester.  He expressed hope to return in the summer.  He endorsed problems with irritability that affected his relationships.  He reported that he had previously been very outgoing and social.  He reported nightmares four times per week, involving situations in which he felt helpless.  He noted that talking about the in-service incident upset him, so he avoided talking about it.  He also stated that he avoided watching news about the war.  He noted that, other than one friend with whom he served, he tended to keep to himself, and that he remained detached and isolated from others.  He reported that he was often irritable.  He noted that his depression had returned during the winter, and that he also felt fatigue and low energy.  He denied suicidal ideation.  He endorsed generalized anxiety related to financial problems and living with his girlfriend and her children.  On mental status examination, the Veteran was appropriate and cooperative.  He was tense and somewhat restless, with a depressed affect.  This was noted to be consistent with his described mood.  Speech was normal, and thought process was logical with appropriate content.  There was no evidence of thought disturbance.  The Veteran denied suicidal and homicidal ideation.  The Veteran indicted that he had been very concerned about forgetfulness and problems concentrating.  He was fully oriented.  He could count down from 100 by serial sevens, but noted that the task required significant effort.  Abstract reasoning and memory were intact.  The diagnoses were PTSD and major depressive disorder.  The examiner assigned a GAF score of 50.  She noted that depression was found to be in remission at the end of the previous summer, and that the Veteran had elected to take a full course load in college that fall.  She further noted, however, that this was very stressful and the Veteran felt a return of his depression over the holidays and had not taken any classes for the current semester.  He indicated anxiety related to his PTSD and about this physical condition and health.  She indicated her belief that the Veteran's condition was the same as was indicated in the previous year's examination.  She concluded that the Veteran's symptoms continued to be moderate to severe.

An additional VA examination, by the January 2006 examiner, was conducted in July 2009.  The Veteran reported that he had recently developed another hernia and that he worried about re-injuring himself.  With respect to occupational functioning, the Veteran reported that he had worked for his stepfather in an asphalt business on a part time basis, and had subsequently been working at FedEx part time.  He noted that he was hoping to attend school full time in the fall.  He indicated that he occupied himself by watching television or working on the computer.  He reported that he had a close relationship with his mother, that he leaned on his girlfriend quite a bit, and that they had a good relationship.  He noted that he kept in touch with three friends from high school but that he otherwise did not socialize other than his girlfriend and her family.   With regard to symptoms, the Veteran reported difficulty with anxiety stemming from the accident and his experience with medical treatment.  He indicated that he feared being back in the hospital.  He endorsed anxiety dreams.  He reported that during the winter, there were days when he would sleep too much and staying in his pajamas all day.  He denied significant confrontations or anger outbursts and reported adequate concentration.  He stated that he tended to struggle with depression during winter, with low motivation, procrastination, low productivity, and feeling sorry for himself.  On mental status examination, the Veteran was appropriate and cooperative.  He indicated some overall tension and anxiety.  He denied hallucinations.  There was no indication of thought disorder.  He denied suicidal and homicidal ideation.  The Veteran stated his belief that overall, his memory was worse that it was before his accident.  He was fully oriented.  He was able to count down from 100 by serial sevens.  Abstract reasoning was intact.  There was no evidence of cognitive impairment.  The diagnoses were PTSD and major depressive disorder.  The provider assigned a GAF score of 60.  She noted that the Veteran's anxiety had become more generalized.  She indicated that he had a particular fear of being back in the hospital and that he was suspicious of medical treatment.  She noted the Veteran's statement that he had avoided mental health treatment because he worried about the effects of psychiatric medication and because he did not want to have anything on his record that might affect his ability to have a career in law enforcement.  She also noted the Veteran's report of depression during the winter months, but that he was not currently depressed.  She opined that the Veteran's anxiety and depressive conditions had improved since the last examination.

Vet Center records indicate that the Veteran underwent an intake evaluation in August 2009.  On mental status examination, his speech and affect were appropriate.  He was oriented.  Memory function was normal, and judgment was noted to be fair.  There was no evidence of thought disorder.  The Veteran endorsed sleep disturbance and low energy level.  He denied suicidal and homicidal ideation.  He indicated that he had nightmares two to three times per week, and that he experienced insomnia.   He also indicated that he avoided thoughts and feelings connected with the in-service accident.  He described constant anxiety.

In December 2009, the Veteran was nervous and mild to moderately anxious.  The provider diagnosed major depressive disorder and PTSD.  She assigned a GAF score of 60.  Similar findings were noted in March, April, and May 2010.  In June 2010, the provider assigned a GAF score of 63.  

In July 2011, the Veteran expressed significant anxiety regarding upcoming VA appointments.  He endorsed avoidance, detachment, hyper vigilance, poor sleep, and irritability.  He noted that he was unable to sleep with the lights off.  He endorsed difficulty socially and interpersonally.  The diagnosis was PTSD.  The provider assigned a GAF score of 53.

In September 2011, the Veteran was noted to be anxious.  He endorsed continued nightmares, intrusive thoughts, and emotional reactivity to external cues.  He reported avoidance behaviors, feelings of detachment, and emotional numbing.  He also endorsed hyper vigilance, irritability, and poor sleep.  He indicated that he continued to struggle academically.  On mental status examination, the Veteran was anxious, with an increased rate, volume, tone and prosody of speech.  Thought process was linear and goal directed.  The Veteran denied suicidal and homicidal ideation.  He denied perceptual disturbances.  He was fully oriented.  Attention, concentration, memory, insight, and judgment were grossly intact.  The diagnosis was PTSD.  The provider assigned a GAF score of 50.

A VA examination was conducted in September 2011.  The Veteran's claims file was noted to be unavailable.  He reported that his primary stressor was financial, and that he had not worked since his most recent VA examination.  He indicated that he was attending school full time.  On mental status examination, the Veteran was cooperative.  Speech was soft spoken and articulate.  The Veteran denied hallucinations.  He was oriented.  There was no evidence of thought disturbance.  Memory was good.  Concentration was unimpaired.  The Veteran denied obsessive thinking or compulsive behaviors.  With respect to his mood, the Veteran stated that he was unhappy and uncertain about his future.  His affect was one of mild depression.  He denied suicidal or homicidal ideation.  He endorsed feelings of inadequacy, worthlessness, and hopelessness.  He reported nightmares three times per week.  He described his energy level and libido as low.  He stated that he occupied himself by watching movies and going to school.  He endorsed irritability but denied tearfulness.  He denied mania and panic attacks.  He noted that he had good relationships with his mother, brother, and stepbrother.  He estimated that he had five friends, three of whom he considered close.  Concentration was unimpaired.  The Veteran endorsed avoidance, intense psychological distress at exposure to certain situations that symbolize or resemble aspects of the in-service traumatic event, and numbing of general responsiveness.  He noted that he was irritable and hyper vigilant.  The diagnoses were PTSD and major depressive disorder.  The examiner assigned a GAF score of 57.  

In October 2011, the Veteran reported that when he was overwhelmed, he broke down and could not handle things.  He indicated that he had difficulty sleeping.  He endorsed crying spells.  He noted that he had just dropped out of college because he could not keep up or function.  He denied previous medication history with the exception of Ativan while inpatient.  The provider diagnosed PTSD, anxiety, and depression.  Medication was prescribed.  The Veteran's GAF score was 45.

At his July 2012 hearing, the Veteran testified that his psychiatric symptoms had not changed since service connection was granted.  He noted that since his most recent examination, he had dropped out of college and was seeking more treatment.  

An October 2011 statement by the Veteran's VA treating psychologist, received following the Veteran's hearing, indicates that the Veteran had experienced worsening depressive and anxiety symptoms which negatively impacted his ability to concentrate, manage day-to-day activities, and attend classes.  

Applying the facts in this case to the criteria discussed above, the Board acknowledges that the record at the time of the September 2009 rating decision did contain medical evidence suggestive of improvement of the Veteran's PTSD.  However, when reviewed together with the other evidence of record, the Board concludes that while GAF scores assigned during 2009 reflected improvement of the Veteran's functioning, records prior and subsequent to 2009 indicate that the Veteran's psychiatric symptoms remained severe enough to support the higher 70 percent evaluation.  In that regard, the Board observes that extreme depression and profound anxiety were noted prior to the July 2009 VA examination.  Subsequently, in September 2011, the Veteran's symptoms remained severe, and GAF scores of 50 and 45 were assigned.  

The evidence as a whole leads the Board to conclude that improvement of this disability has not been demonstrated.  The symptoms upon which the initial grant of service connection and the 70 percent evaluation were based included depression and sleep disturbance. The Veteran's GAF in May 2005 was 50.  Since  then, his symptoms have remained essentially unchanged.  Moreover, the Board finds that the Veteran's report of symptoms directly following service and in the years thereafter to be credible.  He has essentially stated that his symptoms have remained constant and have not improved.  While it appears that at times the Veteran has been more capable of managing his psychiatric symptoms, the Board concludes that overall, his PTSD has had severe effects on his social and industrial adaptability.

In light of the above discussion, the Board concludes that it cannot be stated with any certainty that there has been improvement in the Veteran's PTSD.  Accordingly, the 70 percent evaluation is restored, and the reduction is void ab initio.  Brown, 5 Vet. App. at 422; Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

Ventral Hernia

Under Diagnostic Code 7339, a 20 percent rating is warranted for a small, post-operative ventral hernia that is not well supported by a belt under ordinary conditions, or a healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt.  A 40 percent rating is assigned for a large, post-operative ventral hernia that is not well supported by a belt under ordinary circumstances.  A 100 percent rating is assigned for a massive, post-operative ventral hernia that is persistent, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.

Service connection for a ventral hernia was granted in a January 2005 rating decision.  The RO assigned a noncompensable evaluation.  

On general medical examination in February 2005, the Veteran's history was reviewed.  He indicated that due to the ventral hernia, he was on physical restrictions and was prohibited from lifting greater than 10 pounds, and from certain physical activities.  He reported difficulty sitting up straight, changing positions, and walking straight.  Physical examination revealed a large, pear shaped hernia measuring 23 by 27 centimeters.  The surface was thin skinned, and it was mildly tender to palpation.

In March 2005, the RO assigned a 40 percent evaluation to the Veteran's ventral hernia.

A May 2005 VA preoperative note indicates that the Veteran was scheduled for a third ventral hernia repair.  The provider noted that the first two surgeries failed due to infection.  He described the hernia as "massive."

On VA examination in January 2006, the examiner noted a large abdominal incision scar from the sternum to the pubis.  She indicated that it was nontender, but also noted the Veteran's report of bizarre sensations to touch.  The Veteran's abdomen was soft and nontender.  The examiner noted the Veteran's report of having lost 12 pounds over the previous year.  An echocardiogram of the abdomen revealed a small soft tissue bulge at the end of previously implanted mesh.  

An additional VA examination in June 2009 included a review of the Veteran's history.  Physical examination revealed a small five by two and one half centimeter ventral hernia at the left abdominal wall in the area of a previous mucous fistula.  

On surgical consultation in August 2009, the provider noted that the Veteran presented with persistent left abdominal pain.  Objectively, the provider noted questionable hernia in the left mucous fistula versus abdominal wall laxity.  She indicated that the Veteran's history predisposed him for hernia recurrence and placed him at higher risk if he required hernia surgery repairs.  She advised that the Veteran should not be in a job requiring any heavy  lifting or straining.  

In March 2011, the Veteran reported continued pain and decrease in function related to surgical repair of his hernia.  

In April 2011, examination revealed appreciable weakness underlying the site of a previous mucus fistula.  Subsequently, a general surgery attending physician noted mild tenderness and laxity of the site of a former stoma.  She indicated that the oblique muscles had pulled away from the lateral border of the left rectus.  She stated that the area could be reinforced with mesh, though it was unclear whether it represented a true hernia.  

On VA examination in September 2011, the Veteran's history was reviewed.  He reported continued problems with his abdominal wall, including a bulge at the site of a previous mucous fistula site.  He also reported swelling or bulging in his lower abdomen at the distal aspect of the previous hernia repair.  He indicated his belief that his abdominal wall was not strong and that it was becoming worse over time.  He stated that he feared reinjuring himself.  Physical examination revealed a hernia at the site of an old mucous fistula, measured at two centimeters.  There was also a ventral hernia which was noted to be healed; however, the examiner stated that there was increased laxity of the area and that the oblique muscles had pulled away from the lateral border of the left rectus muscle.  She indicated that although the abdominal weakening and defect could be repaired, the Veteran was at high risk for complications such as obstruction due to scar tissue and adhesions.  She concluded that the Veteran would have lifelong weakness of the abdominal wall and increased risk for reoccurrence.  She noted that the weakening of muscular support of the abdominal wall was severe and the extent of muscular support weakening was widespread.  She further noted that the weakening of the fascial support of the abdominal wall was also severe and the extent was widespread.  She indicated that there was moderate, persistent diastasis of the recti muscle.  

At his July 2012 hearing, the Veteran testified that he could not sit up straight without support and could not lift more than five pounds.  He noted that mesh implanted during surgery caused pain.  He stated that his symptoms had remained constant since service connection had first been awarded, and that there had been no improvement.  

Applying the facts in this case to the criteria discussed above, the Board concludes that improvement of the Veteran's ventral hernia has not been demonstrated.  The reduction of the evaluation for this disability appears to be based on the June 2009 VA examination, which reflected only a small ventral hernia.  However, previous documentation dated in May 2005 described the Veteran's ventral hernia as massive.  These findings appear to be in conflict.  Evidence subsequent to the reduction also reflects findings more supportive of a higher evaluation.  This includes widespread weakening of the abdominal wall.  

In light of the above discussion, the Board concludes that it cannot be stated with any certainty that there was improvement in the Veteran's ventral hernia.  Accordingly, the 40 percent evaluation is restored, and the reduction is void ab initio.  Brown, 5 Vet. App. at 422; Kitchens (1995). 


ORDER

Restoration of a 70 percent evaluation for PTSD from December 1, 2009 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Restoration of a 40 percent evaluation for ventral hernia from December 1, 2009 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.





______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


